EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

18.	A cartridge assembly for a vapor provision device comprising the assembly according to claim 1 and the [[a]] reservoir for holding the source liquid.  

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: although the prior art teaches the use of absorbent in such an assembly for a vapor provision device (for example, USPA 2015/0245668 paragraph 602); however, the prior art fails to disclose or make obvious including such an absorbent providing a lower capillary force than a capillary force of the liquid conduit, while locating this absorbent in the liquid capture element in liquid transfer contact with at least a portion of the liquid conduit between the vapor generator and a part of the liquid conduit that receives liquid from the reservoir. 
It is noted that the Examiner’s Amendment was made since a reservoir and a source liquid are already referred to in claim 1, upon which claim 18 depends A voicemail was left with Amy Salmela on 05/12/2022, but the call was not returned.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER P JONES whose telephone number is (571)270-7383. The examiner can normally be reached 9AM-6PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Michener can be reached on (571)272-1424. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CHRISTOPHER P JONES/Primary Examiner, Art Unit 1776